COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-03-035-CV



IN RE IMPACT SPORTS MARKETING, INC.	RELATOR





------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus and the response of the real party in interest and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus is denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL B:	GARDNER, HOLMAN, and WALKER, JJ.	







[DELIVERED MARCH 5, 2003]

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.